Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed June 24, 2022 have been fully considered yet are unpersuasive for the reasons set forth below.
Re Yoshi does not teach newly amended claim 1 insofar as Yoshi does not teach “an overcoat over the plurality of inorganic light-emitting elements” and “an optical sheet located over…the overcoat”: (Remarks pp. 1-2) Examiner respectfully disagrees. Yoshi’s element 60 may be read as the optical sheet since Yoshi teaches it to be a “second optical sheet.” Further, element 50 may be read as the overcoat since it completely covers the light-emitting elements and sits overtop them (Figs. 2-3).
To be sure, there multiple differences between applicant’s invention and Yoshi that are not explicitly claimed. For example, the “at least one spacer” is not in direct contact “with a bottom of the optical sheet.” Additionally, the overcoat is not in direct contact with the light source substrate. The claims as written claim contact between these components, but allow for both indirect and direct contact.
Therefore, this argument is not persuasive.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshi et al. JP2018106971A (“Yoshi,” cited by Applicant and International Search Report as ‘X’ reference).
Yoshi teaches (Figs. 1-4; ¶¶19-31, 75-59, 114, 152):
Re 1: 
a housing body 31 (Figs. 1-4: 31 has 4 side plates comprised of a first, second, third, and fourth side plate that form the rectangle);
a light source substrate 40 located over and accommodated in the housing body;
a plurality of inorganic light-emitting elements 42 over the light source substrate;
an overcoat 50 over the plurality of inorganic light-emitting elements (Figs. 2-3);
an optical sheet 60 located over the plurality of inorganic light-emitting elements, accommodated in the housing body, and spaced away from the light source substrate; and
at least one spacer 70+30B accommodated in the housing body and in contact with a bottom surface of the optical sheet (¶114: includes adhesive tape and is comprised of a first and second pair of spacers),
wherein a region of an upper surface of the light source substrate overlapping the plurality of inorganic light-emitting elements does not overlap the at least one spacer (Figs. 1-2).

Re 2: wherein the at least one spacer surrounds the light source substrate.

Re 3: wherein the at least one spacer surrounds the plurality of inorganic light-emitting elements.

Re 4: wherein the at least one spacer overlaps the light source substrate in a plan view.

Re 5: further comprising: 2Application No. 17/449,822wherein theReply to Office Action of March 9, 2022wwh overcoat 50 covers the plurality of inorganic light-emitting elements and is in contact with the light source substrate (Figs. 1-2: the LEDs are covered by 50 it since it completely encloses them from above and it is in at least indirect contact), and the at least one spacer is in contact with the overcoat (Figs. 1-2).

Re 6: wherein the at least one spacer is in contact with a side plate of the housing body.

Re 7: wherein the housing body includes a first side plate and a second side plate opposing each other, the at least one spacer includes a first pair of spacers, and the first pair of spacers extends along the first side plate and the second side plate, respectively.

Re 8: wherein the housing body further includes a third side plate and a fourth side plate opposing each other, the at least one spacer further includes a second pair of spacers, the second pair of spacers extends along the third side plate and the fourth side plate, respectively, and a direction in which the first pair of spacers extends and a direction in which the second pair of spacers extends perpendicularly intersect each other.

Re 9: wherein the at least one spacer includes at least three spacers (as noted above there are two pairs of spacers each comprised whereby each pair is comprised of two single spacers, thus there are 4 total integrally formed into a rectangle)..

Re 10: wherein the at least one spacer has a step in contact with the optical sheet.

Re 11: wherein the at least one spacer includes: a first supporting layer; and a second supporting layer over and in contact with the first supporting layer, and the first supporting layer and the second supporting layer respectively include a first material and a second material different from each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875